Title: Joseph Wheaton to James Monroe, 26 April 1813
From: Wheaton, Joseph
To: Monroe, James



Excellent Sir
for yourself & the President
Franklinton April 26. 1813

I took the liberty to write you from this place on the 20. and to detail Such information relating to opperations in this quarter as occured at the time, also as to my own destination.
Governor Meigs arrived at this place on the evening of the Same day—he has been exerting all his powers to bring forward Such portions of his Militia as have been required of him—but the weather has been most unfavorable—the heavy rains has So Swolen the rivers, as to render many impassable, and retard the Movements to the Rapids very much. Last Ev[en]ing arrived here one Company of Ohio Militia to governor Meigs in addition to parts of two companies that had reached this a few days before, and hourly is expected about three Hundred, which are destined for upper and Lower Sandusky, and to be within reach of General Harrison.
General Harrison reached the Rapids on the 12th. inst. With three Hundred Men, his reinforcements will Make his whole force about 1500 Men this however is not Sufficient to Maintain his possition at the Rapids, but it is hoped it will be considerable encreased by a detachmt. of Kentucky Militia of Genl. Clay Command on the St Marys. The British have got aded to there forces Tecumseh the p[r]ophet and all his Indians. It is believed from the report of Some prisoners taken near the river Raisin that the British have promised to give to the Indians the whole Territory of Michagan—as a reward for their Services to induce them to form a force on the rear of Fort Meigs while the British Cannonade the works from the opposite Bank of the Miamie—an attack Made in Such a Maner, without a force Sufficient to cross the river, and attack their works with the Bayonette of our Infantry—our works would be Subjected to Considerable injury if not risk of being Surrendered—as the British have a vast Superiority of Artillery. The Provisions at Norton and at upper Sandusky are to be conveyed to lower Sandusky by contract as the readiest way of Conveyance to the rapids—and it will be necessary to have Some Stout Gun boats at the Mouth of lower Sandusky and at that of the Miamie to Secure its Safety. Indeed So apprehensive the Genl. that he has proposed to the Contractor to Send by Way of Fort Findley a Branch of Miamie forty five Miles up—this would also render the conveyance of those provisions Still uncertain as the dry Season which commences very Soon will prevent the possibility of Carriage by water, and any roads near the Miamie would be Subjected to large Indian parties—that therefore Lower Sandusky Must be held, & Supported as a place of deposit and delivery—pardon me: when I assure you Sir we want at this time great activity and Exertion. Genl. McArther lodged here one Night, he appears to be a vigilent officer—Says he is Superintending the recruiting Service in this State—that it progresses considerable, but I have Seen none of those new troops pass this rout or any other yet Some May be expected Soon. 1500 Men are ordered to rendezvous at George Town Ky. on the 2d. of May under Lt. Cols. Campbell & Cox and are to Join the N W. Army with all possible expedition—this cannot be effected Sooner than June—as troops will not git forward without extraordinary exertion More than the average of 10 Miles pr. day at this Season. The distance is over 900 Miles from G.T. to the Rapids.

Our Quarter Master Department too is a little Shaken by expectation & new appointments and Some expressions of Concern in this quarter—for myself I have Scarcely had time to ask a question. Col Morrison tis believed is anxious to return home—but I have neither asked nor heard him Say—I think it is to be regretted that he does not Continue.
How I am to be disposed off I Shall learn in due time, and Content Myself to Make every exertion to the last Moment. I have the Honor to be faithfully Excellent Sir Your Obedient Servant
Joseph Wheaton A.D.Q.M
